WOLF, J.
We affirm the trial court’s order to the extent that it denied appellant Dwight Adams’s motion to intervene; however, we reverse the order insofar as it denied the motions to intervene filed by the City of Gainesville (City) and the Alachua County Board of County Commissioners (County). The City and the County clearly have a present and immediate interest in the outcome of this litigation that will not necessarily be adequately protected by the existing parties to this dispute.
BARFIELD and BROWNING, JJ., concur.